Citation Nr: 0014737	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-05 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the assignment of a higher (compensable) 
disability evaluation for obstructive sleep apnea with 
periodic leg movements. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1977 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 1998; a statement of the case was issued in December 
1998, and a substantive appeal was received in January 1999. 


REMAND

Service connection (noncompensable) for obstructive sleep 
apnea with periodic leg movements was established by the 
April 1998 rating currently on appeal.  Accordingly, the case 
is well-grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  With a well-grounded claim arises the statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  

The veteran has asserted in essence that his sleep apnea 
manifests by sudden awakenings during the night accompanied 
by feelings of choking along with daytime hypersomnolence.  

A March 1998 examination report includes a notation that the 
veteran had previously been prescribed and was using a 
continuous positive air pressure (CPAP) machine for several 
years, but CPAP use was discontinued as it caused him pain 
after he underwent jaw surgery.  

The veteran underwent a sleep study in May 1998 at the St. 
Louis, VA Medial Center Sleep Laboratory.  The examiner 
reported that the veteran experienced 17 spontaneous arousals 
per hour, which increased to 20.  CPAP was tried and produced 
a lower sleep efficiency (59%) versus a room air sleep 
efficiency (77%).  The examiner concluded that the veteran's 
obstructive sleep apnea was not symptomatic but that there 
was an absence of REM sleep possibly due to sleep disruption.  
Since no REM sleep was seen, the examiner stated that another 
sleep study could be scheduled.  The examiner concluded that 
the veteran's sleep arousals were unrelated to sleep 
disordered breathing.   

It appears from the May 1998 sleep study report that the 
veteran experiences 17 to 20 arousals from sleep per hour.  
Further, no REM sleep was reported.  It appears that the 
examiner viewed the lack of REM sleep as reason to suggest 
another sleep study.  Moreover, while a number of sleep 
arousals were noted, the examiner described the veteran's 
sleep apnea as not symptomatic and seems to suggest that the 
sleep problems were not due to the apnea.  However, there was 
no indication or discussion as to what other cause might be 
responsible.  The Board is unable to find that the May 1998 
examination report adequately reflects the status of the 
veteran's service-connected sleep apnea and therefore does 
not allow for proper appellate review.  Further development, 
including additional testing, is therefore required in order 
to meet the duty to assist the veteran. 

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA medical records (not 
already in the claims file) documenting 
ongoing treatment should be obtained and 
made of record. 

2.  The RO should schedule the veteran 
for a VA examination by an appropriate 
medical specialist in order to determine 
the severity of obstructive sleep apnea 
with periodic leg movements.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary tests and studies (to include a 
sleep study) should be performed and all 
findings must be reported in detail.  The 
significance of all special test results 
should be explained to allow for proper 
rating under Diagnostic Code 6847.  If 
abnormal sleep study findings are 
reported, the examiner should clearly 
indicate if such abnormalities are due to 
the service-connected sleep apnea.  If 
so, the examiner is also specifically 
requested to state an opinion as to 
whether or not any such sleep study 
results are consistent with and tend to 
support the veteran's reported complaints 
of persistent day-time hypersomnolence.  
The significance of REM sleep findings, 
or lack thereof, in relation to the sleep 
apnea should also be explained.  If the 
examiner determines that any sleep 
abnormalities are not due to the 
veteran's sleep apnea, he or she should 
offer an explanation to include a 
discussion as to what the cause of the 
sleep abnormalities is. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a compensable rating is 
warranted for the veteran's sleep apnea.  
The veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



